DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 08/31/22.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The objection to Claim 21 as set forth in the Final Rejection filed 08/01/22 is overcome by the Applicant’s amendments.

4.	The rejection of Claim 25 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as set forth in the Final Rejection filed 08/01/22 is overcome by the Applicant’s amendments.

Allowable Subject Matter
5.	Claims 1-25 are allowed.  
	The closest prior art is provided by Vladimirovna et al. (WO 2018/208186 A1), which discloses the following compound:

    PNG
    media_image1.png
    191
    323
    media_image1.png
    Greyscale

(page 21) which exist in excess as transport material in combination with (emitting) phosphor (TbCl3) in the light-emitting layer of an organic electroluminescent (EL) device (page 21, [0046]).  However, it is the position of the Office that neither Vladimirovna et al. singly nor in combination with any other prior art provides sufficient motivation to produce the Applicant’s invention, particularly in regards to the nature of the compound according to formula 1 (i.e., Ar1).

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY YANG/Primary Examiner, Art Unit 1786